In re Board of Supervisors of Louisiana State University and Agricultural & Mechanical College; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. E, No. 572,935; to the Court of Appeal, First Circuit, No. 2013 CW1898.
Granted. The district court did not abuse its great discretion in denying plaintiffs motion to compel. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated.
HUGHES, J., would deny.